No. 99-60350
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60350
                         Summary Calendar


JOHN F BRATTON; FRANCES F BRATTON, wife,

                                           Plaintiffs-Appellants,

v.

DAN GLICKMAN, Individually, and in his capacity as Secretary
of the United States Department of Agriculture;
NORRIS FAUST, JR, Individually and in his capacity as
Mississippi State Executive Director of the Farm Service Agency;
NANCY H. ROBINSON, Individually and in her capacity as Chief,
Debt Settlement Section, Mississippi Farm Service Agency;
WILLIAM LEFLORE, Individually and in his capacity as County
Supervisor, Leflore County Farm Service Agency,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:96-CV-228
                      --------------------
                        February 9, 2000

Before KING, Chief Judge, and SMITH and EMILIO G. GARZA, Circuit
Judges.

PER CURIAM:*

     The issue presented by this appeal is whether the district

court erred in finding that plaintiffs and defendants entered

into an enforceable settlement contract and by granting

defendants' Motion to Enforce Settlement.

     A settlement agreement is a contract.     Guidry v. Halliburton

Geophysical Serv., Inc., 976 F.2d 938, 940 (5th Cir. 1992).     A

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-60350
                                 -2-

district court's interpretation of an unambiguous contract is a

question of law, subject to de novo review.    Id.   When a contract

is expressed in unambiguous language, its terms will be given

their plain meaning and enforced as written.    Certain

Underwriters at Lloyd's London v. C.A. Turner Constr. Co., 112

F.3d 184, 186 (5th Cir. 1997).   "Where an agreement is ambiguous,

such that its construction turns on a consideration of extrinsic

evidence, the district court's interpretation is reviewed for

clear error."    Guidry, 976 F.2d at 940.

     Having reviewed the record and the briefs of the parties, we

conclude, based either upon plaintiffs' counsel's September 1997

and March 1998 letters, which unambiguously accepted the

Assistant United States District Attorney's offer to settle this

litigation or upon the letters and the extrinsic evidence

introduced at the evidentiary hearing, that the district court

did not err by finding that the Brattons entered into an

enforceable settlement contract with the defendants.      See C.A.

Turner Constr. Co., 112 F.3d at 186 and Reich v. Lancaster, 55

F.3d 1034, 1045 (5th Cir. 1995).

     AFFIRMED.